MANNING, J.
The municipal authorities of Huntsville compose a government, local and subordinate it is true, but yet having authority to enact laws to prevent crimes and breaches of the peace within the limits of its jurisdiction, and the power to inquire into alleged violations of such laws, and inflict punishment therefor. Whenever such judicial “ proceedings are instituted, they imply the commission of a crime, and their end is the punishment of that crime.”—Brown v. Mayor, &c. of Mobile, 23 Ala. 724.
The same in effect is declared in Withers v. The State, ex rel. Posey, 36 Ala. 262. And in it the court further say: “A trial before the mayor for a breach of city ordinances, may often involve much more serious consequences to the accused than a prosecution by indictment in the circuit court.”— pp. 264-6.
It therefore follows that the stricter rules applicable in the investigation of criminal causes, should be observed in proceedings to punish for offenses against city ordinances, rather than those by which civil causes are decided. And the charge of the court in conflict with this proposition was -erroneous.
The remark of the circuit judge, when interrupting the *265argument of appellant’s counsel to the jury, that “this was a civil suit, but that if the jury considered the evidence detailed before them, they would find the case decidedly criminal,” is obnoxious to the bbjections explained by this court in Hair v. Little, 28 Ala. 248-9. “It is of the highest importance in the' administration of justice, that the court should not invade the province of the jury; should give thorn no intimation pf its opinion upon the facts,” &c. “We cannot shut our eyes to the fact, that juries .... watch with anxiety to gather from the court some intimation as to what the judge thinks should be their finding,” &c.
We have no idea that in this instance it was the purpose of the judge below to influence the jury. The remark seems to have been uttered upon the impulse of the- moment, as a response arising in his own mind to the argument of counsel, and to have been inadvertently expressed, without a due appreciation of the effect such an observation from so high a source might have upon the jury. But it was an error when objection was made and an exception taken, not to do what the court could to prevent such an effect.
The bill of exceptions recites that it contains all the evidence that was given in the cause. It contains none, however, of the existence of the municipal ordinance which is alleged to have been violated. The Slate courts cannot take judicial notice of such enactments, ’.and the- evidence was, therefore,.insufficient to sustain the charge. But no assignment of error having been predicated on this, we need not notice it further.
For the errors above mentioned the judgment is reversed and the cause remanded.